DETAILED ACTION
	Claims 1-14 are pending. Claim 1 has been amended and claim 14 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 Claim Objections
Claims 1, 3, 8, and 11 are objected to because of the following informalities:  Claim 1 recites “range of from”, the word “of” should be omitted. Claim 1 also recites “up to 15 C atoms” and “up to 7 C atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c). The Examiner suggests reciting “1 to”. Claim 3 recites “of the compounds of the formula D”. The Examiner suggests instead reciting “of the one or more compounds of formula D” for language consistency. Claims 8 and 11 recite “it” but should instead recite “the component” or to delete the phrase “characterized in that it comprises” and replace it with “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “wherein the medium is free of polymerizable mesogenic compounds and polymerized mesogenic compounds” which is not supported in the instant specification. “The mere absence of a positive recitation is not basis for an exclusion”. MPEP 2173.05(i). If Applicant wants a narrower scope, the Examiner suggests amending claim 14 to “consisting of” for the compounds recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wittek et al. (EP2982730) in view of Junge et al. (U.S. 2017/0002269) and Ogawa et al. (WO2016056455). Translation for ‘455 is attached.
Wittek et al. teaches liquid crystalline media for high-frequency technology, in particular phase shifters and microwave array antennas [abstract] (claims 8-12) such as the following Example 1:

    PNG
    media_image1.png
    416
    375
    media_image1.png
    Greyscale
[page 67] wherein compound PGU-3-S is equivalent to formula I of instant claim 1, specifically formula I-3 of instant claim 4 when R1 is an unfluorinated alkyl having 3 C atoms, L1 is H, A12 is 
    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H, and A13 is 
    PNG
    media_image3.png
    87
    88
    media_image3.png
    Greyscale
 when each RL is H. Compounds PTG-3-S and PTG-5-S are equivalent to formula II of instant claim 1, specifically formula II-2 of instant claim 5 when R2 is an unfluorinated alkyl having 3 or 5 C atoms respectively, A21 is 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A22 is 
    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H. Compound PTU-3-S is also equivalent to formula II of instant claim 1, specifically formula II-2 of instant claim 5 when R2 is an unfluorinated alkyl having 3 C atoms, A21 is 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A22 is 
    PNG
    media_image3.png
    87
    88
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H. Compounds PVG-3-S, PVG-4-S, and PVG-5-S are also equivalent to formula II of instant claim 1, specifically formula II-2 of instant claim 5 when R2 is an unfluorinated alkyl having 3, 4, or 5 C atoms respectively, A21 is 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, 
    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H. Compounds PPTU-4-S and PPTU-5-S are equivalent to formula III of instant claim 1, specifically formula III-1 of instant claim 6 when R3 in an unfluorinated alkyl having 4 or 5 C atoms respectively, A31 and A32 are each 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A33 is 
    PNG
    media_image5.png
    88
    88
    media_image5.png
    Greyscale
 when each RL is H. Wittek et al. also teaches the liquid-crystal media in accordance with the present invention may comprise further additives and chiral dopants (claim 7) in the usual concentrations. The total concentration of these further constituents is in the range from 0.1% to 6%, based on the mixture as a whole. The concentrations of the individual compounds used are each preferably in the range from 0.1% to 3% [page 47] wherein the additives include stabilizers [page 60] (claim 3) thus the total concentration of compounds of formula I, II, and III is from 90% to 99% (claim 1). Wittek et al. does not teach a compound of formula D.
	However, Junge et al. teaches a liquid-crystalline medium comprising one or more compounds of formula I, preferably in the range from 1 ppm to 25,000 ppm (.001 to 2.5% by weight) [0017] (claim 3) wherein preferred embodiments of formula I are the following formulae I-1-1 and I-2-1:

    PNG
    media_image6.png
    144
    299
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    155
    322
    media_image7.png
    Greyscale
[0056] in which n preferably denotes 3 [0058] which are equivalent to formula D of instant claim 1, specifically formulae D-1 and D-2 respectively of instant claim 2 when R1A is alkyl having 3 C atoms. Junge et al. also teaches it is possible to achieve liquid-crystalline media having a suitably high Δε, a suitable phase range and suitable Δn which do not have the disadvantages of the materials from the prior art, or at least only do so to a significantly reduced extent [0014] and the compounds of the formula I are eminently suitable as stabilisers in liquid-crystal mixtures. In particular, they provide very efficient heat stabilisation of such mixtures. In contrast to these compounds, compounds known to date which provide good heat stabilisation result in a more or less considerable decrease in the "voltage holding ratio" (VHR or merely HR for short) on UV exposure. In comparison, the compounds of the formula I exhibit a significant improvement. Although the HR of the mixtures after UV exposure frequently still decreases, this decrease in the HR on UV exposure is, however, significantly reduced compared to that which occurs in the case of the materials known to date [0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wittek et al. to include the stabilizer I of Junge et al. in order to achieve a suitably high Δε, a suitable phase range and suitable Δn, efficient heat stabilization, and where a decrease in the HR on UV exposure is significantly reduced. 


    PNG
    media_image8.png
    91
    248
    media_image8.png
    Greyscale
[0017] wherein R1 is a linear alkyl group or a branched alkyl group having 1 to 22 carbon atoms [0018] which is equivalent to formula D of instant claim 1, specifically formula D-1 of instant claim 2 when R1A is an alkyl having 1 to 7 C atoms as well as equivalent to Junge’s formula I-2-1. Ogawa et al. also teaches the composition containing the compound of the general formula (I) suppressed the decrease in VHR due to the long-term high temperature test as compared with the composition not containing the compound, and showed good results in the residual evaluation and the drop mark evaluation [0284]. Therefore, it would have been obvious to one for ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wittek et al. to include the stabilizer (I-2) of Ogawa et al. in order to achieve a suppressed decrease in VHR after a long-term high temperature test as well as good residual evaluation and drop mark evaluation. The above is a composition, therefore the process of mixing the above compounds is taught (claim 13).
	With regard to claim 14, the teachings of Wittek, Junge, and/or Ogawa do not require a polymerizable/polymerized mesogenic compound, merely that they can be optionally added, which is demonstrated in each of the example compositions as they do not include such a compound. Therefore, the claimed limitations have been met.


Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. Applicant argues the objection to claim 1 regarding “up to”. The interpretation of the term "up to" as including zero carbon atoms is not reasonable as one skilled in the art would recognize the alkyl, alkenyl or alkoxy radicals defined by the claimed ranges cannot have zero carbon atoms based on the specification. Applicant’s use of the term “up to” to define the number of carbon atoms is customary as this term appears in numerous patents as well as the primary reference.
The Examiner respectfully disagrees. The term “up to” has been interpreted by the Courts to include zero. Applicants have failed to provide a starting number (lower limit). Additionally, the mere fact that numerous patents recite this language does not obviate this objection. The Examiner suggests amending the claim to recite “1 to”.
Applicant argues the 103 rejection over Wittek in view of Junge, they maintain the teachings of Junge in Example 3 provide no guidance in selecting a heat stabilizer for a LC mixture with high loadings of NCS terminated compounds and that the superior heat stabilization of such mixtures after long term heat loads was surprising and unexpected in that Junge expressly teach “no significant difference is evident between Stab. and I-1-1a and I-2-1a on pure heating”.
The Examiner respectfully disagrees. In response to applicant's argument that Junge does not teach or disclose the use of LC media with high loadings of compounds with NCS head groups and superior heat stabilization, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). One of ordinary skilled in the art would look at all of the “preferred embodiments” and note that the inventive compounds I-1-1a and I-2-1a provide excellent heat stabilization, see Examples 5-49 [0246-0320]. Additionally, newly added prior art Ogawa teaches the compound equivalent to Applicant’s formula D is known to provide excellent long-term heat stability [0284].
Applicant also argues Wittek does not address the problem of a low VHR of a host alone after heat stress in response to the Examiner’s citation of [0011] in the Advisory Action. In Wittek, polymer stabilization is proposed to address such a problem. Also, [0011] of Wittek refers to the stability of the nematic phase of the medium and not protection against degradation as in Junge.
The Examiner respectfully disagrees. While Wittek may mention the optional use of polymerizable compounds, none of the example compositions comprise such a compound. Thus, solving the problem of stability has not been proven, giving way to one of ordinary skill in the art to make additional modifications to Wittek. In the instant case, as noted in the Final rejection, Junge teaches compounds of Applicants’ formula D provide very efficient heat stabilization [0050]. Therefore, one of ordinary skill in the art looking to solve the problem of stability would look to other known compounds capable of such an improvement such as the compounds disclosed in Junge (and Ogawa).
Applicant further argues that the Examiner misinterpreted [0072] which was cited in the Advisory Action. Clearly the stabilizer is used to protect a reactive mesogen but not the LC host material. Therefore, the skilled person would not be motivated to modify 
The Examiner agrees to the misinterpretation of paragraph [0072]. However, Wittek notes in paragraph [0142] “The following table, Table E, shows illustrative compounds which can be used as stabilizer in the mesogenic media in accordance with the present invention. The total concentration of these and similar compounds in the media is preferably 5% or less”. This clearly demonstrates that the LC media of Wittek, without polymerizable compounds, can include stabilizers recited therein as well as similar compounds, such as those of Junge (and Ogawa). Furthermore, the polymerizable compounds of Wittek are considered optional and therefore not required as demonstrated in the examples. Therefore the claimed limitations have been met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722